EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
		In the Claims:
Claim 1, lines 18 and 19, the phrase “the pressure reducing groove” has been changed to --the at least one pressure reducing groove--.
Claim 1, line 19, the phrase “the first recess” has been changed to --the at least one first recess--.
Claim 1, line 21, the phrase “the second recess” has been changed to --the at least one second recess--.
Claim 1, lines 21 and 22, the phrase “the pressure reducing groove” has been changed to --the at least one pressure reducing groove--.
Claim 1, line 23, the phrase “the second recess” has been changed to --the at least one second recess--.
Claim 1, lines 26, and 27 the phrase “the second recess” has been changed to --the at least one second recess--.
Claim 1, line 29, the phrase “the first recess” has been changed to --the at least one first recess--.
Claim 1, lines 29 and 30, the phrase “the pressure reducing groove” has been changed to --the at least one pressure reducing groove--.

Claim 1, line 34, the phrase “the first recess” has been changed to --the at least one first recess--.
Claim 2, line 4, the phrase “the first recess” has been changed to --the at least one first recess--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   The prior art did not teach or suggest an emitter as claimed by the applicant, specifically an emitter wherein the emitter is configured by an emitter main body and a film joined on the emitter main body, the film having flexibility, wherein the emitter main body includes at least one first recess opening at at least a top surface of the emitter main body, at least one pressure reducing groove opening at the top surface of the emitter main body and having a zigzag planar shape, the at least one pressure reducing groove being connected with the at least one first recess, at least one second recess opening at the top surface of the emitter main body, the at least one second recess being connected with the2 at least one pressure reducing groove, at least one through hole opening at the at least one second recess and a lower surface of the emitter main body, and at least one communication groove configured to communicate between the through hole and a peripheral portion of the at least one second recess, wherein the film is joined on the top surface of the emitter main body, the at least one first recess is closed with the film and serves as the inflow part, the at least one pressure reducing groove is closed with the film and serves as the at least one pressure reducing channel part, the at least second recess is closed with the film and serves .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752